DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/30/2022 has been entered.
 	Claims 3, 5 and 9-16 are pending.
	Claims 1-2, 4, 6-8 have been cancelled.
	Claims 12-16 have been added
Claims 10-12 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 11, 12, 3, 5, 9 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Nair (U.S. Patent Application Publication No. 2020/0145823 A1, filed 11/01/2018, published 05/07/2020) in view of Quock et al. (hereinafter Quock, U.S. Patent Application Publication No. 2018/0278552 A1, filed 03/21/2017, published 09/27/2018), and in further view of Kuruvilla et al. (hereinafter Kuruvilla, U.S. Patent Application Publication No. 2020/0111167 A1, file 10/05/2018, published 04/09/2020).
Regarding independent claim 10, Nair teaches:
A non-transitory machine-readable medium that stores instructions which when performed by a client computing device, causes the client computing device to perform operations comprising:
generating a chat window display module
which permits a user to authenticate using natural language processing during a smart sign-in step (at least Abstract; p. 1, [0016]; p. 2, [0023]; pp. 5-6, [0060]-[0066]; Figures 1, 6-7 [Wingdings font/0xE0] Nair teaches an embodiment that uses a GUI 710 (Fig. 7 labels this as a Social Media bot 710). Figure 7 would appear to be a chat window with which a user may communicate (e.g. send messages to) and received authentication challenge(s) from the bot. Nair teaches a technique to authenticate a user via a GUI of a social media helper bot application 182 prior to the user being directed to a voice-based communication session (keep in mind, p. 2, [0023]). The user sends a text-based message to the social media helper bot application 182 which then uses NLP to analyze the text-based message and ascertain the user’s intent (Fig. 6, step 610). Based on the determined use intent, a social media server 180 may then render a “step-up authentication challenge” to the user. The user then responds to the challenge text. Assuming the challenge is answered correctly, the system then directs the user to the help center application 182. It is noted that the Examiner interprets that the user in this example is “signing-in” to the help center and being “authenticated” via a proper response to the issued challenge).
Nair fails to explicitly teach:
which prompts the user to register for a service that hosts the chat window display module using natural language processing during a smart registration step,
However, Quock teaches:
which prompts the user to register for a service that hosts the chat window display module using natural language processing during a smart registration step (at least Abstract; pp. 1-2, [0015]-[0016]; p. 3, [0027], [0030]-[0031]; p. 4, [0036]-[0039]; p. 5, [0046]-[0048], [0051]; p. 6, [0054]-[0055], [0061], [0063] Figures 1-5 [Wingdings font/0xE0] Quock generally teaches a bot application 104 that can monitor and analyze, using NLP techniques (e.g. see p. 3, [0031]; p. 4, [0037]; Fig. 2), chat messages comprising a chat session between users (Quock refers to them as users 1 and 2, see Fig. 3) to determine an “intent to onboard” (e.g. register, subscribe, see pp. 1-2, [0015]-[0016]; p. 3, [0027], [0030]-[0031]; p. 4, [0036]-[0039]; p. 5, [0046]-[0048], [0051]; p. 6, [0054]-[0055], [0061], [0063]) of one of the users (e.g. a User 1; Fig. 3) or register with the system as a new user; User 2 (e.g. Fig. 3) being a registered user. Authorization and validation (authentication) takes place once it is determined whether User 1 is a new or existing user (e.g. Fig. 2, at steps 208, 214; Fig. 3 at step 340; Fig. 4). User 2 assists User 1 in providing credentials for User 1 so that a user account may be set up for User 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Quock with those of Nair as both inventions are related to providing methods for assisting users in the task of obtaining access to online services via text-based communications. Combining the teaching of Quock with those of Nair provides Nair with a method to allow one user who is in communication with another user to assist the another user with obtaining an online account by “vouching” for them.
Nair and Quock fail to explicitly teach:
wherein the smart sign-in step and the smart registration step do not accept authentication information from a user via any user interface element other than the chat window.
However, Kuruvilla teaches:
wherein the smart sign-in step and the smart registration step do not accept authentication information from a user via any user interface element other than the chat window (at least p. 3, [0039], [0042], [0044]-[0048]; p. 7, [0088]-[0094]; p. 9, [0114]-[0115]; Figures 1. 6-7, 11 [Wingdings font/0xE0]Kuruvilla teaches a chat interface associated with a system for handling insurance claims (e.g. for automobile accidents). In this system, a server 160 and a remote computing device 100 (e.g., see Kuruvilla at p. 3, [0039]; Fig. 1) are in communication with one another (e.g., see Kuruvilla at p. 3, [0044]-[0045]; Fig. 1). The remote computing device 100 presents a graphical user interface that allows for remote submission (via a chat interface) of a claim to the server 160 (e.g., see Kuruvilla at p. 3, [0042] Fig. 1). The server 160 includes a chat-bot which communicates with the remote computing device 100 via the chat interface. Human intervention is also available via operator device 150 (see Kuruvilla at p. 4, [0046]-[0048]; Fig. 1). Specifically, Kuruvilla teaches that the server 160 may also receive a credential for a user at operation 614 (see Kuruvilla at p. 7, [0088]-[0094]; Figs. 6, 11, see also p. 9, [0114]-[0115]; Fig. 7). Notably, Kuruvilla teaches that the credential may be received within the chat interface or outside the chat interface. Further, the chat may prompt a user to provide identifying information such as a name, address, contact information or policy number).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the invention of Kuruvilla with that of Nair and Quock as all three inventions are related to conducting login/registration and authentication of users desiring access to online information. Adding the teaching of Kuruvilla allows Nair and Quock to avoid leaving a chat interface to perform said login/registration and authentication steps.

Regarding independent claim 11, Nair teaches:
A system, comprising:
one or more processors (see Nair at p. 7, [0076]-[0080]; Fig. 9); and one or more memory devices (see Nair at p. 7, [0076]-[0080]; Fig. 9) with instructions stored thereon, wherein the instructions are executed by the one or more processors to implement one or more modules, the one or more modules including:
a chat window display module including instructions that when executed by the one or more processors permit a user to authenticate using natural language processing during a smart sign-in step(at least Abstract; p. 1, [0016]; p. 2, [0023]; pp. 5-6, [0060]-[0066]; Figures 1, 6-7 [Wingdings font/0xE0] Nair teaches an embodiment that uses a GUI 710 (Fig. 7 labels this as a Social Media bot 710). Figure 7 would appear to be a chat window with which a user may communicate (e.g. send messages to) and received authentication challenge(s) from the bot. Nair teaches a technique to authenticate a user via a GUI of a social media helper bot application 182 prior to the user being directed to a voice-based communication session (keep in mind, p. 2, [0023]). The user sends a text-based message to the social media helper bot application 182 which then uses NLP to analyze the text-based message and ascertain the user’s intent (Fig. 6, step 610). Based on the determined use intent, a social media server 180 may then render a “step-up authentication challenge” to the user. The user then responds to the challenge text. Assuming the challenge is answered correctly, the system then directs the user to the help center application 182. It is noted that the Examiner interprets that the user in this example is “signing-in” to the help center and being “authenticated” via a proper response to the issued challenge) and
Nair fails to explicitly teach:
which prompt the user to register for a service that hosts the chat window display module using natural language processing during a smart registration step.
However, Quock teaches:
which prompt the user to register for a service that hosts the chat window display module using natural language processing during a smart registration step (at least Abstract; pp. 1-2, [0015]-[0016]; p. 3, [0027], [0030]-[0031]; p. 4, [0036]-[0039]; p. 5, [0046]-[0048], [0051]; p. 6, [0054]-[0055], [0061], [0063] Figures 1-5 [Wingdings font/0xE0] Quock generally teaches a bot application 104 that can monitor and analyze, using NLP techniques (e.g. see p. 3, [0031]; p. 4, [0037]; Fig. 2), chat messages comprising a chat session between users (Quock refers to them as users 1 and 2, see Fig. 3) to determine an “intent to onboard” (e.g. register, subscribe, see pp. 1-2, [0015]-[0016]; p. 3, [0027], [0030]-[0031]; p. 4, [0036]-[0039]; p. 5, [0046]-[0048], [0051]; p. 6, [0054]-[0055], [0061], [0063]) of one of the users (e.g. a User 1; Fig. 3) or register with the system as a new user; User 2 (e.g. Fig. 3) being a registered user. Authorization and validation (authentication) take place once it is determined whether User 1 is a new or existing user (e.g. Fig. 2, at steps 208, 214; Fig. 3 at step 340; Fig. 4). User 2 assists User 1 in providing credentials for User 1 so that a user account may be set up for User 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Quock with those of Nair as both inventions are related to providing methods for assisting users in the task of obtaining access to online services via text-based communications. Combining the teaching of Quock with those of Nair provides Nair with a method to allow one user who is in communication with another user to assist the another user with obtaining an online account by “vouching” for them
Nair and Quock fail to explicitly teach:
wherein the smart sign-in step and the smart registration step do not accept authentication information from a user via any user interface element other than the chat window.
However, Kuruvilla teaches:
wherein the smart sign-in step and the smart registration step do not accept authentication information from a user via any user interface element other than the chat window (at least p. 3, [0039], [0042], [0044]-[0048]; p. 7, [0088]-[0094]; p. 9, [0114]-[0115]; Figures 1. 6-7, 11 [Wingdings font/0xE0]Kuruvilla teaches a chat interface associated with a system for handling insurance claims (e.g. for automobile accidents). In this system, a server 160 and a remote computing device 100 (e.g., see Kuruvilla at p. 3, [0039]; Fig. 1) are in communication with one another (e.g., see Kuruvilla at p. 3, [0044]-[0045]; Fig. 1). The remote computing device 100 presents a graphical user interface that allows for remote submission (via a chat interface) of a claim to the server 160 (e.g., see Kuruvilla at p. 3, [0042] Fig. 1). The server 160 includes a chat-bot which communicates with the remote computing device 100 via the chat interface. Human intervention is also available via operator device 150 (see Kuruvilla at p. 4, [0046]-[0048]; Fig. 1). Specifically, Kuruvilla teaches that the server 160 may also receive a credential for a user at operation 614 (see Kuruvilla at p. 7, [0088]-[0094]; Figs. 6, 11, see also p. 9, [0114]-[0115]; Fig. 7). Notably, Kuruvilla teaches that the credential may be received within the chat interface or outside the chat interface. Further, the chat may prompt a user to provide identifying information such as a name, address, contact information or policy number).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the invention of Kuruvilla with that of Nair and Quock as all three inventions are related to conducting login/registration and authentication of users desiring access to online information. Adding the teaching of Kuruvilla allows Nair and Quock to avoid leaving a chat interface to perform said login/registration and authentication steps.

Regarding independent claim 12, Nair teaches:
A computer-based method for smart registration and smart sign-in comprising:
using a chat window to receive a first natural language input for a smart sign-in step (at least pp. 5-6, [0060]-[0066]; Figures 1, 6-7 [Wingdings font/0xE0] Nair teaches an embodiment that uses a GUI 710 (Fig. 7 labels this as a Social Media bot 710). Figure 7 would appear to be a chat window with which a user may communicate (e.g. send messages to) and received authentication challenge(s) from the bot);
using natural language processing to analyze the first natural language input to permit a user to authenticate (at least Abstract; p. 1, [0016]; p. 2, [0023]; pp. 5-6, [0060]-[0065]; Figures 6-7 [Wingdings font/0xE0] Nair teaches a technique to authenticate a user via a GUI of a social media helper bot application 182 prior to the user being directed to a voice-based communication session (keep in mind, p. 2, [0023]). The user sends a text-based message to the social media helper bot application 182 which then uses NLP to analyze the text-based message and ascertain the user’s intent (Fig. 6, step 610). Based on the determined use intent, a social media server 180 may then render a “step-up authentication challenge” to the user. The user then responds to the challenge text. Assuming the challenge is answered correctly, the system then directs the user to the help center application 182. It is noted that the Examiner interprets that the user in this example is “signing-in” to the help center and being “authenticated” via a proper response to the issued challenge);
Nair fails to explicitly teach:
using the chat window to receive a second natural language input for a smart registration step; and using natural language processing to analyze the second natural language input to permit a user to authenticate.
However, Quock teaches:
using the chat window to receive a second natural language input for a smart registration step; and using natural language processing to analyze the second natural language input to permit a user to authenticate (at least Abstract; pp. 1-2, [0015]-[0016]; p. 3, [0027], [0030]-[0031]; p. 4, [0036]-[0039]; p. 5, [0046]-[0048], [0051]; p. 6, [0054]-[0055], [0061], [0063] Figures 1-5 [Wingdings font/0xE0] Quock generally teaches a bot application 104 that can monitor and analyze, using NLP techniques (e.g. see p. 3, [0031]; p. 4, [0037]; Fig. 2), chat messages comprising a chat session between users (Quock refers to them as users 1 and 2, see Fig. 3) to determine an “intent to onboard” (e.g. register, subscribe, see pp. 1-2, [0015]-[0016]; p. 3, [0027], [0030]-[0031]; p. 4, [0036]-[0039]; p. 5, [0046]-[0048], [0051]; p. 6, [0054]-[0055], [0061], [0063]) of one of the users (e.g. a User 1; Fig. 3) or register with the system as a new user; User 2 (e.g. Fig. 3) being a registered user. Authorization and validation (authentication) takes place once it is determined whether User 1 is a new or existing user (e.g. Fig. 2, at steps 208, 214; Fig. 3 at step 340; Fig. 4). User 2 assists User 1 in providing credentials for User 1 so that a user account may be set up for User 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Quock with those of Nair as both inventions are related to providing methods for assisting users in the task of obtaining access to online services via text-based communications. Combining the teaching of Quock with those of Nair provides Nair with a method to allow one user who is in communication with another user to assist the another user with obtaining an online account by “vouching” for them.
Nair and Quock fail to explicitly teach:
wherein the smart sign-in step and the smart registration step do not accept authentication information from a user via any user interface element other than the chat window.
However, Kuruvilla teaches:
wherein the smart sign-in step and the smart registration step do not accept authentication information from a user via any user interface element other than the chat window (at least p. 3, [0039], [0042], [0044]-[0048]; p. 7, [0088]-[0094]; p. 9, [0114]-[0115]; Figures 1. 6-7, 11 [Wingdings font/0xE0]Kuruvilla teaches a chat interface associated with a system for handling insurance claims (e.g. for automobile accidents). In this system, a server 160 and a remote computing device 100 (e.g., see Kuruvilla at p. 3, [0039]; Fig. 1) are in communication with one another (e.g., see Kuruvilla at p. 3, [0044]-[0045]; Fig. 1). The remote computing device 100 presents a graphical user interface that allows for remote submission (via a chat interface) of a claim to the server 160 (e.g., see Kuruvilla at p. 3, [0042] Fig. 1). The server 160 includes a chat-bot which communicates with the remote computing device 100 via the chat interface. Human intervention is also available via operator device 150 (see Kuruvilla at p. 4, [0046]-[0048]; Fig. 1). Specifically, Kuruvilla teaches that the server 160 may also receive a credential for a user at operation 614 (see Kuruvilla at p. 7, [0088]-[0094]; Figs. 6, 11, see also p. 9, [0114]-[0115]; Fig. 7). Notably, Kuruvilla teaches that the credential may be received within the chat interface or outside the chat interface. Further, the chat may prompt a user to provide identifying information such as a name, address, contact information or policy number).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the invention of Kuruvilla with that of Nair and Quock as all three inventions are related to conducting login/registration and authentication of users desiring access to online information. Adding the teaching of Kuruvilla allows Nair and Quock to avoid leaving a chat interface to perform said login/registration and authentication steps.

Regarding dependent claim 3, Nair fails to explicitly teach:
wherein the smart sign-in step further comprises the step of prompting the user to register for a service that hosts the chat window.
However, Quock teaches:
wherein the smart sign-in step further comprises the step of prompting the user to register for a service that hosts the chat window (at least Abstract; pp. 1-2, [0015]-[0016]; p. 3, [0027], [0030]-[0031]; p. 4, [0036]-[0039]; p. 5, [0046]-[0048], [0051]; p. 6, [0054]-[0055], [0061], [0063] Figures 1-5 [Wingdings font/0xE0] Quock generally teaches a bot application 104 that can monitor and analyze, using NLP techniques (e.g. see p. 3, [0031]; p. 4, [0037]; Fig. 2), chat messages comprising a chat session between users (Quock refers to them as users 1 and 2, see Fig. 3) to determine an “intent to onboard” (e.g. register, subscribe, see pp. 1-2, [0015]-[0016]; p. 3, [0027], [0030]-[0031]; p. 4, [0036]-[0039]; p. 5, [0046]-[0048], [0051]; p. 6, [0054]-[0055], [0061], [0063]) of one of the users (e.g. a User 1; Fig. 3) or register with the system as a new user; User 2 (e.g. Fig. 3) being a registered user. Authorization and validation (authentication) takes place once it is determined whether User 1 is a new or existing user (e.g. Fig. 2, at steps 208, 214; Fig. 3 at step 340; Fig. 4). User 2 assists User 1 in providing credentials for User 1 so that a user account may be set up for User 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Quock with those of Nair as both inventions are related to providing methods for assisting users in the task of obtaining access to online services via text-based communications. Combining the teaching of Quock with those of Nair provides Nair with a method to allow one user who is in communication with another user to assist the another user with obtaining an online account by “vouching” for them.

Regarding dependent claim 5, Nair fails to explicitly teach:
wherein the smart registration step further comprises the step of prompting the user to register for a service that hosts the chat window.
However, Quock teaches:
wherein the smart registration step further comprises the step of prompting the user to register for a service that hosts the chat window (at least Abstract; pp. 1-2, [0015]-[0016]; p. 3, [0027], [0030]-[0031]; p. 4, [0036]-[0039]; p. 5, [0046]-[0048], [0051]; p. 6, [0054]-[0055], [0061], [0063] Figures 1-5 [Wingdings font/0xE0] Quock generally teaches a bot application 104 that can monitor and analyze, using NLP techniques (e.g. see p. 3, [0031]; p. 4, [0037]; Fig. 2), chat messages comprising a chat session between users (Quock refers to them as users 1 and 2, see Fig. 3) to determine an “intent to onboard” (e.g. register, subscribe, see pp. 1-2, [0015]-[0016]; p. 3, [0027], [0030]-[0031]; p. 4, [0036]-[0039]; p. 5, [0046]-[0048], [0051]; p. 6, [0054]-[0055], [0061], [0063]) of one of the users (e.g. a User 1; Fig. 3) or register with the system as a new user; User 2 (e.g. Fig. 3) being a registered user. Authorization and validation (authentication) takes place once it is determined whether User 1 is a new or existing user (e.g. Fig. 2, at steps 208, 214; Fig. 3 at step 340; Fig. 4). User 2 assists User 1 in providing credentials for User 1 so that a user account may be set up for User 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Quock with those of Nair as both inventions are related to providing methods for assisting users in the task of obtaining access to online services via text-based communications. Combining the teaching of Quock with those of Nair provides Nair with a method to allow one user who is in communication with another user to assist the another user with obtaining an online account by “vouching” for them.

Regarding dependent claim 9, Nair fails to explicitly teach:
the smart sign-in step further comprises the step of prompting the user to register for the service that hosts the chat window.
However, Quock teaches:
the smart sign-in step further comprises the step of prompting the user to register for the service that hosts the chat window (at least Abstract; pp. 1-2, [0015]-[0016]; p. 3, [0027], [0030]-[0031]; p. 4, [0036]-[0039]; p. 5, [0046]-[0048], [0051]; p. 6, [0054]-[0055], [0061], [0063] Figures 1-5 [Wingdings font/0xE0] Quock generally teaches a bot application 104 that can monitor and analyze, using NLP techniques (e.g. see p. 3, [0031]; p. 4, [0037]; Fig. 2), chat messages comprising a chat session between users (Quock refers to them as users 1 and 2, see Fig. 3) to determine an “intent to onboard” (e.g. register, subscribe, see pp. 1-2, [0015]-[0016]; p. 3, [0027], [0030]-[0031]; p. 4, [0036]-[0039]; p. 5, [0046]-[0048], [0051]; p. 6, [0054]-[0055], [0061], [0063]) of one of the users (e.g. a User 1; Fig. 3) or register with the system as a new user; User 2 (e.g. Fig. 3) being a registered user. Authorization and validation (authentication) takes place once it is determined whether User 1 is a new or existing user (e.g. Fig. 2, at steps 208, 214; Fig. 3 at step 340; Fig. 4). User 2 assists User 1 in providing credentials for User 1 so that a user account may be set up for User 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Quock with those of Nair as both inventions are related to providing methods for assisting users in the task of obtaining access to online services via text-based communications. Combining the teaching of Quock with those of Nair provides Nair with a method to allow one user who is in communication with another user to assist the another user with obtaining an online account by “vouching” for them.

Regarding dependent claim 13, Nair teaches:
the natural language processing is applied to authentication information presented by the user via the chat window, to evaluate the user input for compatibility with a request made of the user in the chat window (at least Abstract; p. 1, [0016]; p. 2, [0023]; pp. 5-6, [0060]-[0065]; Figures 6-7 [Wingdings font/0xE0] Nair teaches a technique to authenticate a user via a GUI of a social media helper bot application 182 prior to the user being directed to a voice-based communication session (keep in mind, p. 2, [0023]). The user sends a text-based message to the social media helper bot application 182 which then uses NLP to analyze the text-based message and ascertain the user’s intent (Fig. 6, step 610). Based on the determined use intent, a social media server 180 may then render a “step-up authentication challenge” to the user. The user then responds to the challenge text. Assuming the challenge is answered correctly, the system then directs the user to the help center application 182. It is noted that the Examiner interprets that the user in this example is “signing-in” to the help center and being “authenticated” via a proper response to the issued challenge).

Regarding dependent claim 14, Nair teaches:
receiving a first answer to a first question via the chat window; analyzing the first answer to the first question, using natural language processing, to obtain a natural language processing result; using the natural language processing result to choose a second question; and presenting the second question via the chat window (at least p. 3, [0038]; p. 4, [0040], [0045]-[0047]; pp. 5-6, [0060]-[0066]; Figures 2, 6 [Wingdings font/0xE0] Nair teaches that various embodiments include different levels of security protocols associated with different intents. For instance, an intent that accesses a certain type of information, but perhaps not the kind of information that would be expected to cause serious damage in the wrong hands, may implicate a policy that requires a particular form of step-up authentication such as entering an SMS code (e.g. single question/answer). In another example, an intent that accesses more sensitive or personal information may implicate a policy that requires another form of step up authentication such as knowledge-based authentication (KBA). That is, Nair describes instance where the authentication process requires multiple question/answer steps, where a first answer may determine what a second question may be).



Regarding dependent claim 15, Nair teaches:
the step of analyzing the first answer to the first question further comprises detecting the presence or absence of an e-mail address within the first answer to the first question (at least p. 3, [0038]; p. 4, [0040], [0045]-[0047]; pp. 5-6, [0060]-[0066]; Figures 2, 6 [Wingdings font/0xE0] Nair teaches that various embodiments include different levels of security protocols associated with different intents. For instance, an intent that accesses a certain type of information, but perhaps not the kind of information that would be expected to cause serious damage in the wrong hands, may implicate a policy that requires a particular form of step-up authentication such as entering an SMS code (e.g. single question/answer). In another example, an intent that accesses more sensitive or personal information may implicate a policy that requires another form of step up authentication such as knowledge-based authentication (KBA). That is, Nair describes instance where the authentication process requires multiple question/answer steps, where a first answer may determine what a second question may be. Nair teaches possible inputs to questions for the purpose of authentication include credit card numbers, SMS codes linked to account telephone numbers, answers to geographic questions (e.g., see p. 5, [0051]). Nair teaches that the scope of embodiments is not limited to any particular type of user identifying information (e.g. could use email address) (e.g., see p. 5, [0051])).








Regarding dependent claim 16, Nair teaches:
the step of analyzing the first answer to the first question further comprises determining from the first answer to the first question whether the user intends to sign in to a service that hosts the chat window (at least Abstract; p. 1, [0016]; p. 2, [0023]; pp. 5-6, [0060]-[0065]; Figures 6-7 [Wingdings font/0xE0] Nair teaches a technique to authenticate a user via a GUI of a social media helper bot application 182 prior to the user being directed to a voice-based communication session (keep in mind, p. 2, [0023]). The user sends a text-based message to the social media helper bot application 182 which then uses NLP to analyze the text-based message and ascertain the user’s intent (Fig. 6, step 610). Based on the determined use intent, a social media server 180 may then render a “step-up authentication challenge” to the user. The user then responds to the challenge text. Assuming the challenge is answered correctly, the system then directs the user to the help center application 182. It is noted that the Examiner interprets that the user in this example is “signing-in” to the help center and being “authenticated” via a proper response to the issued challenge), whether the user intends to register for the service that hosts the chat window, or whether the user intends to neither sign in to nor register for the service that hosts the chat window.










Response to Arguments
	Regarding the previous rejections of independent claims 10 and 11, Applicant has amended each of these claims as indicated below:

10.	A non-transitory machine-readable medium that stores instructions which when performed by a client computing device, causes the client computing device to perform operations comprising:
generating a chat window display module which permits a user to authenticate using natural language processing during a smart sign-in step and which prompts the user to register for a service that hosts the chat window display module using natural language processing during a smart registration step,
wherein the smart sign-in step and the smart registration step do not accept authentication information from a user via any user interface element other than the chat window.

11.	A system, comprising:
one or more processors; and
one or more memory devices with instructions stored thereon, wherein the instructions are executed by the one or more processors to implement one or more modules, the one or more modules including: a chat window display module including instructions that when executed by the one or more processors permit a user to authenticate using natural language processing during a smart sign-in step and which prompt the user to register for a service that hosts the chat window display module using natural language processing during a smart registration step,
wherein the smart sign-in step and the smart registration step do not accept authentication information from a user via any user interface element other than the chat window.

Further, Applicant has added independent claim 12, replacing independent claim 1 which has been cancelled.

Applicant cites support for the claim amendments in at least Figs 4A, 4B, 5A and 5B, and paragraphs [0039]-[0080] of the Specification.
Each of the independent claims now includes the limitation:

wherein the smart sign-in step and the smart registration step do not accept authentication information from a user via any user interface element other than the chat window.

Applicant argues that: Neither the prior art of Nair nor the prior art of Quock teach or fairly suggest these elements.

Specifically, both Nair and Quock teach the chat window as either in anticipation or in addition to, more traditional or formal user authentication methods, such as traditional username/password login graphical user interfaces, authentication via touch tone phone, or the like.

	The Examiner respectfully disagrees that Nair fails to teach a method for authentication of an existing user (the user is already logged in) using a Social Media GUI combined with a social media helper bot (e.g. chat bot). Here, a human user may input questions to the bot via the Social Media GUI and the bot, depending on what it determines (using NLP techniques) the user’s intent is. If the determined intent requires authentication steps, the bot requests from the user further information.
	Quock performs similar function except focusing on registration of new users.

By contrast, the smart sign-in and smart registration steps of independent claim 12 receive user input for authentication only via the chat window and “do not accept authentication information from a user via any user interface element other than the chat window.”

	The Examiner conducted a further search, has identified the Kuruvilla et al. (hereinafter Kuruvilla, U.S. 2020/0111167 A1) reference which teaches a chat interface associated with a system for handling insurance claims (e.g. for automobile accidents). In this system, a server 160 and a remote computing device 100 (e.g., see Kuruvilla at p. 3, [0039]; Fig. 1) are in communication with one another (e.g., see Kuruvilla at p. 3, [0044]-[0045]; Fig. 1). The remote computing device 100 presents a graphical user interface that allows for remote submission (via a chat interface) of a claim to the server 160 (e.g., see Kuruvilla at p. 3, [0042] Fig. 1). The server 160 includes a chat-bot which communicates with the remote computing device 100 via the chat interface. Human intervention is also available via operator device 150 (see Kuruvilla at p. 4, [0046]-[0048]; Fig. 1).
	Specifically, Kuruvilla teaches that the server 160 may also receive a credential for a user at operation 614 (see Kuruvilla at p. 7, [0088]-[0094]; Figs. 6, 11, see also p. 9, [0114]-[0115]; Fig. 7). Notably, Kuruvilla teaches that the credential may be received within the chat interface or outside the chat interface. Further, the chat may prompt a user to provide identifying information such as a name, address, contact information or policy number.

	The Examiner further notes that the current wording used in the claims is somewhat confusing. The Examiner sees two basic processes taking place. (1) authentication of an existing user; and (2) registration of a new user. The wording of the claims do not appear to currently distinguish these two processes, and the Examiner suggests that further clarification may be needed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James H Blackwell whose telephone number is (571)272-4089. The examiner can normally be reached M-F 05:30AM - 01:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James H. Blackwell/
10/22/2022

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177